This is an appeal from the action of the district court of Love county, Okla., in rendering judgment in favor of the defendant in error. The cause was duly reached for hearing upon the docket of this court, submitted, and assigned for the preparation of an opinion. Upon an examination of the record, it appears that no briefs have been filed in this cause in compliance with rule 7 (215 Pac. vii) of this court, no request made for an extension of time, and no excuse offered for failure to comply with the requirements for said rule.
The appeal is therefore dismissed for want of prosecution.
By the Court: It is so ordered.